Title: From George Washington to Colonel Arendt, 23 September 1777
From: Washington, George
To: Arendt, Henry Leonard Philip



Sir
Camp [near Pottsgrove, Pa.] Septr 23d 1777

It is of the utmost importance to prevent the Enemy’s Land Forces and Fleet from forming a junction, which it is almost morally certain they will attempt by seizing on Fort Island below Philadelphia, if it is possible, and thereby gain the Navigation of the Delaware by weighing and removing the Chivaux Defrize, which have been sunk for that purpose. This Post—(Fort Island) if maintained will be of the last consequence, and will effectually hinder them from Union. I therefore appoint you to the command of It, and desire that you will repair thither immediately. The defence is extremely interesting to the United States, and I am hopefull will be attended with much honor to yourself and advantages to them. There are Troops there now, and a Detachment to reinforce them will imediately march from this Army. I have nothing further to add than my wishes for your success and to assure you, that I am with esteem Sir Yr Most Obedt Servant

G.W.

